UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 3, 2014 RADIOSHACK CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5571 75-1047710 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 300 RadioShack Circle, Mail Stop CF3-203, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 415-3011 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act 1 Section 5 – Corporate Governance and Management Item 5.07.Submission of Matters to a Vote of Security Holders. On June 3, 2014, the Company held its Annual Meeting of Shareholders at the Norris Conference Centers in Fort Worth, Texas.At the meeting, the holders of 71,420,629 shares of common stock, which represented approximately 69 percent of the outstanding shares entitled to vote as of the record date of April 7, 2014, were represented in person or by proxy.At the meeting shareholders elected the eight (8) nominees listed below to serve for the ensuing year.The following table shows the vote tabulations for each person for shares present or represented by proxy at the meeting. NAME OF DIRECTOR FOR AGAINST ABSTAIN BROKER NON-VOTES Robert E. Abernathy Frank J. Belatti Julie A. Dobson Daniel R. Feehan H. Eugene Lockhart Joseph C. Magnacca Jack L. Messman Edwina D. Woodbury The shareholders voted on two additional items at the meeting.The following table shows the vote tabulation for each of these items for shares present or represented by proxy at the meeting. PROPOSAL FOR AGAINST ABSTAIN BROKER NON-VOTES Ratification of the appointment of PricewaterhouseCoopers, LLP as independent registered public accounting firm for the Company’s 2015 fiscal year. N/A A non-binding, advisory vote to approve the compensation paid to the named executive officers as disclosed in the Compensation Discussion and Analysis and Executive Compensation sections of the Company’s 2014 proxy statement. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RadioShack Corporation (Registrant) Date: June 6, 2014 /s/ John W. Feray John W. Feray Executive Vice President - Chief Financial Officer (Principal Financial Officer) 3
